DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 10, 2010 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 Re claims 4-6, the claim limitations merely recite the functional limitations of the multimodality device. “A functional limitation is an attempt to define something by what it does, 1 In this instance, the types of imaging (tomography, fluoroscopy, radiography) are recited in a manner that does set forth any structural limitations that are distinguishable from claim 3.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-8, 10-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregerson (US 2010/0172468; published July 8, 2010).
Re claim 1, Gregerson disclose a radiological imaging system, comprising:
a gantry defining an analysis zone into which a part of a patient is placed (para. 0033);
a source, housed within the gantry, suitable to emit radiation that passes through the part of the patient (para. 0033);
a detector, housed within the gantry, suitable to receive the radiation (para. 0033);
wherein the system is configured to receive the patient alternatively in at least two of the following arrangements: (a) having a stationary bed and a translatable gantry, (b) having a bed with a 
Re claim 2, Gregerson disclose wherein the system is configured to receive the patient in at least three of the arrangement of claim 1 (para. 0061, 0041, 0052).
Re claim 7, Gregerson disclose wherein the stationary bed and bed with a tabletop are made of a radiolucent or radio-transparent material (para. 0052)
Re claim 8, Gregerson disclose wherein the seating or reclining apparatus comprising a radiolucent support for placement of the part of patient into the gantry (para. 0052).
Re claim 10, Gregerson disclose wherein the stationary bed comprises a radiolucent support for placement of the part of the patient into the gantry (para. 0052).
Re claim 11, Gregerson disclose a method for obtaining radiological images of a patient, the method comprising:
providing a gantry defining an analysis zone into which a part of a patient is placed (para. 0033);
emitting radiation from a source housed within the gantry to a portion of the patient (para. 0033);
receiving the radiation using a detector positioned within the gantry substantially opposite the source (para. 0033);
imaging the patient in alternatively at least two of the following arrangements: (a) on a stationary bed wherein the gantry is translatable, (b) on a bed with a table top that translates through the analysis zone along a main direction, and (c) in a seating or reclining apparatus (para. 0061, 0041, 0052).
claim 12, Gregerson disclose wherein the imaging of the patient is alternatively performed in at least three of the arrangement of claim 1 (para. 0061, 0041, 0052; where all arrangements are available for a patient and may be chosen in any combination).
Re claim 13, Gregerson disclose wherein the stationary bed and bed with a tabletop are made of a radiolucent or radio-transparent material (para. 0052)
Re claim 14, Gregerson disclose wherein the seating or reclining apparatus comprising a radiolucent support for placement of the part of patient into the gantry (para. 0052).
Re claim 16, Gregerson disclose wherein the stationary bed comprises a radiolucent support for placement of the part of the patient into the gantry (para. 0052).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson (US 2010/0172468; published July 8, 2010) as applied to claim 1 above, and further in view of Stoutenburgh et al. (WO 2015/112424; published July 30, 2015).
Re claims 3-6, Gregerson discloses the limitations of claim 1, as mentioned above, but does not disclose the imaging system to be a multimodality imaging device. In a similar field of endeavour, Stoutenburgh disclose that one may configure the detectors within a gantry such that it provides a multimodality system that is capable of performing tomography, fluoroscopy, and radiography (Abstract, para. 0015-0016). One of ordinary skill in the art would have been motivated to implement the detector configuration of Stoutenburgh within the imaging gantry of Gregerson to provide multiple imaging modalities in order to eliminate the need to move a patient to multiple imaging devices and adding risks to the patient’s health (Stoutenburgh, para. 0004).

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gregerson (US 2010/0172468; published July 8, 2010) as applied to claim 1 above, and further in view of Watanabe et al. (JP 2004-329467; published November 25, 2004).
Re claim 9, Gregerson disclose the limitations of claim 1, as mentioned above, but do not disclose the chair for positioning a patient to include a wheelchair. In a similar field of endeavour, Watanabe et al. disclose that one may configure a wheelchair such that is may be positioned for radiography, and further can be converted into stretcher (Solution). One of ordinary skill in the art would have been motivated to implement the wheelchair of Watanabe et al. in the apparatus of 
Re claim 15, Gregerson disclose the limitations of claim 11, as mentioned above, but do not disclose the chair for positioning a patient to include a wheelchair. In a similar field of endeavour, Watanabe et al. disclose that one may configure a wheelchair such that is may be positioned for radiography, and further can be converted into stretcher (Solution). One of ordinary skill in the art would have been motivated to implement the wheelchair of Watanabe et al. in the apparatus of Gregerson in order to provide a mechanism for wheeling a patient to the gantry and facilitating a reclining position for radiological imaging, as required by Gregerson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, MPEP 2173.05(g); In re Swinehart, 439 F.2d 210, 169 USPQ 226 (CCPA 1971).